Citation Nr: 1433240	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  08-37 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to an initial compensable rating for bilateral hearing loss.

2. Entitlement to an initial rating in excess of 10 percent for left knee degenerative joint disease.

3. Entitlement to an initial rating in excess of 10 percent prior to January 21, 2011 and in excess of 20 percent thereafter for right shoulder degenerative joint disease.

4. Entitlement to an initial rating in excess of 10 percent prior to April 18, 2012 and in excess of 20 percent thereafter for left elbow osteoarthritis.

5. Entitlement to an initial rating in excess of 10 percent prior to April 18, 2012 and in excess of 20 percent thereafter for spondylosis of the cervical spine.

6. Entitlement to service connection for posttraumatic stress disorder (PTSD).

7. Entitlement to service connection for depression.

8. Entitlement to service connection for mental/physical stress.

9. Entitlement to service connection for sleep apnea/insomnia.

10. Entitlement to service connection for kidney problems.

11. Entitlement to service connection for back problems.

12. Entitlement to service connection for right elbow.

13. Entitlement to service connection for right knee.

14. Entitlement to service connection for unable to walk properly.

15. Entitlement to service connection for bilateral hand arthritis.

16. Entitlement to service connection for carpal tunnel syndrome (CTS).

17. Entitlement to service connection for gouty arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel



INTRODUCTION

The Veteran had active military service from January 1971 to August 1979.

This appeal comes to the Board of Veterans' Appeals (Board) from October 2007, August 2008, and September 2009 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran was scheduled for a Board hearing on April 24, 2014, but did not appear at the hearing and has not contacted the Board to suggest good cause for failing to attend and to request that the hearing be rescheduled.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence. 

As an initial matter, the Board notes that although the RO treated the Veteran's claim for service connection for gout as a claim to reopen, the Board finds it is actually on appeal from the RO's June 2004 decision.  The Veteran timely filed a notice of disagreement with that decision in June 2005, a statement of the case was issued in June 2006, and the Veteran filed a substantive appeal in August 2006.  Therefore, the appeal before the Board is of the Veteran's original claim for service connection for gouty arthritis.
 
Further, the Board notes that in his September 2013 and March 2014 letters the Veteran continued to raise the issues of entitlement to service connection for a bilateral hip disability and sexually transmitted disease residuals, as well as entitlement to an increased rating for tinnitus.  However, those three issues are not on appeal as the Veteran did not file a timely notice of disagreement with the RO's December 2011 decision denying service connection for a bilateral hip disability and did not file a timely substantive appeal after the January 2012 statement of the case on the issues of entitlement to an increased rating for tinnitus and service connection for sexually transmitted disease residuals.

The Board further notes that in August 2013 the Veteran filed a claim for service connection for a bilateral shoulder disability.  The Veteran is already service-connected for a right shoulder disability and did not file a timely notice of disagreement with the RO's December 2011 decision denying service connection for a left shoulder disability. 

Therefore, the Board finds that the issue of whether new and material evidence has been submitted sufficient to reopen the claims of entitlement to service connection for a left shoulder disability, bilateral hip disability, and sexually transmitted disease residuals, as well as the issue of entitlement to an increased rating for tinnitus have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).   

The issues of entitlement to service connection for PTSD, depression, mental/physical stress, sleep apnea/insomnia, kidney problems, back problems, right knee, bilateral hand arthritis, carpal tunnel syndrome, and gouty arthritis and entitlement to an initial compensable rating for bilateral hearing loss being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's left knee degenerative joint disease has been manifest by flexion limited to no less than 90 degrees with no additional loss on repetition or due to pain.

2. Prior to January 21, 2011 the Veteran's right shoulder degenerative joint disease did not cause limitation of motion to at least shoulder level.

3. As of January 21, 2011 the Veteran's right shoulder degenerative joint disease did not cause limitation of motion to less than shoulder level.

4. Prior to April 18, 2012 the Veteran's left elbow osteoarthritis did not limit the Veteran's flexion to less than 95 degrees.

5. As of April 18, 2012 the Veteran's left elbow osteoarthritis did not limit the Veteran's flexion to less than 90 degrees.

6. Prior to April 18, 2012 the Veteran's spondylosis of the cervical spine limited the Veteran's forward flexion to no less than 30 degrees, combined range of motion to no less than 200 degrees, and no have muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  

7. As of April 18, 2012 the Veteran's spondylosis of the cervical spine limited the Veteran's forward flexion to no less than 20 degrees.

8. The Veteran's left elbow disability is due to his service.

9. The Veteran does not have a separate disability manifest as an inability to walk properly.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for left knee degenerative joint disease have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260 (2013).

2. The criteria for an evaluation in excess of 10 percent prior to January 21, 2011 and 20 percent thereafter for right shoulder degenerative joint disease have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5201, (2013).

3. The criteria for an evaluation in excess of 10 percent prior to April 18, 2012 and 20 percent thereafter for left elbow osteoarthritis have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5206 (2013).

4. The criteria for an evaluation in excess of 10 percent prior to April 18, 2012 and 20 percent thereafter for spondylosis of the cervical spine have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5238 (2013).

5. The criteria for service connection for left elbow disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).

6. The criteria for service connection for inability to walk properly have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013).

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

In reaching the following conclusions, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  

	Left Knee

The Veteran is currently assigned a 10 percent rating for left knee degenerative joint disease under Diagnostic Code 5010-5260.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.

Under Diagnostic Code 5010, arthritis due to trauma that is substantiated by x-ray findings is rated under the rating criteria for degenerative arthritis, Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.  

Diagnostic Code 5260 provides for a 10 percent rating where flexion of the knee is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a 30 percent rating where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a.  

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  

In August 2006 the Veteran underwent a private orthopedic consultation.  The Veteran reported intermittent sharp pain in his knee as well as some catching and locking.  The Veteran reported he is only able to walk two to three blocks and can only negotiate stairs one at a time.  The examiner noted the Veteran walked with a slightly stiff left knee.  His range of motion was to 130 degrees.  His knee was stable, although the examiner stated there may be slight increased anterior drawer on the left.  He had a positive McMurray's but only for pain on the left.  The examiner found the Veteran had osteoarthritis and a possible connective left knee injury.

In June 2007, the Veteran was afforded a VA examination.  The Veteran reported weakness in his knee leading to an inability to exercise or bend, stiffness leading to an inability to jump, constant giving way, lack of endurance, locking at night, and fatigability after walking.  He reported a decreased ability to stand, walk, and climb.  The examiner noted the Veteran's gait was normal.  On range of motion testing, the Veteran had 140 degrees flexion with pain at 100 degrees and normal extension.  After repetitive use he had pain and lack of endurance but no additional loss of range of motion.  Stability tests were normal.

The Veteran underwent another VA examination in September 2008.  He reported weakness, stiffness, lack of endurance, and fatigability.  He did not report giving way or locking.  He reported difficulty running, climbing, kneeling, and prolonged standing and walking.  The examiner noted his gait was normal.  On examination, the examiner found no weakness, subluxation, or guarding of movement but did find crepitus.  His flexion was measured to 140 degrees with pain at 130 degrees.  There was no additional loss of range of motion on repetitive use testing but he did have pain.  Stability testing was normal.

The Veteran was afforded another VA examination in April 2012.  On range of motion testing, the Veteran's left knee flexion was measured to 90 degrees with painful motion beginning at 90 degrees.  He had no limitation of extension.  There was no additional loss of range of motion on repetitive use, although the Veteran did have less movement than normal and pain on movement.  His muscle strength was normal, as were joint stability tests.  There was also no evidence of recurrent patellar subluxation/dislocation.  The Veteran did not report using any assistive devices.  The Veteran reported that he has flare-ups that prevent him from doing any activities.  The examiner opined that the Veteran's knee condition affected his ability to perform frequent kneeling, jumping, and walking on uneven terrain.

In statements, the Veteran has contended he is unable to bend to put on his socks or shoes, although he has not specified what joint he is unable to bend.

The Board finds that the Veteran is not entitled to a rating in excess of 10 percent for his left knee disability.  As noted, a 20 percent rating under Diagnostic Code 5260 contemplates flexion limited to 30 degrees.  On multiple tests since 2006, including private and VA examinations, the Veteran's flexion has never been measured to less than 90 degrees.  Even at the examination in April 2012, the Veteran had no additional loss of range of motion on repetitive use, nor was objective evidence of pain noted until 90 degrees.

The Board acknowledges the Veteran's complaints of pain and his reports that his knee disability prevents certain activities such as prolonged standing and walking.  The Board notes that knee pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  The Board has considered whether a higher disability evaluation is warranted on the basis of the DeLuca factors, but finds that the evidence does not show additional functional loss that would cause the Veteran's left knee condition to more closely approximate the criteria under Diagnostic Code 5260 for a higher rating.  

The Veteran is also not entitled to a separate rating under Diagnostic Code 5261 as the extension of his left knee has always been measured as normal.

Further, there has been no suggestion the Veteran has ankylosis in his knee; therefore Diagnostic Code 5256 is inapplicable.  There has also not been any indication of impairment of the tibula and fibula so as to warrant a rating under Diagnostic Code 5262, no finding of genu recurvatum so as to warrant a rating under Diagnostic Code 5263, and no knee replacement so as to warrant a rating under Diagnostic Code 5055.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee.  38 C.F.R. § 4.71a.  The Board notes that the Veteran reported giving way of his knee at his 2007 VA examination while denying it at his 2008 examination.  However, on all objective testing, the Veteran's knee stability has been found to be normal.  The Board gives significant probative weight to the objective testing.  Therefore, a rating under Diagnostic Code 5257 is not warranted.

Under Diagnostic Code 5258, when semilunar cartilage is dislocated with frequent episodes of locking, pain and effusion into the joint a 20 percent rating is assigned.  38 C.F.R. § 4.71a.  When semilunar cartilage has been removed, but remains symptomatic, a 10 percent rating is assigned.  Id., Diagnostic Code 5259.  The Veteran has not had any meniscal conditions or surgical procedures for a meniscal condition.  Therefore, a rating under Diagnostic Code 5258 is not warranted.

As the preponderance of the evidence is against granting a higher rating, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

	Right Shoulder

The Veteran is currently assigned a 10 percent rating prior to January 21, 2011 and a 20 percent rating thereafter for right shoulder degenerative joint disease under Diagnostic Code 5201-5010 for limitation of motion with degenerative changes.

Under Diagnostic Code 5201, as relevant to the major arm, a 20 percent rating is assigned when limitation of motion of the arm is to shoulder level, a 30 percent rating is assigned when limitation of motion of the arm is midway between the side and shoulder level, and a 40 percent rating is assigned when limitation of motion of the arm is to 25 degrees from the side.  38 C.F.R. § 4.71a.

Normal ranges of motion of the shoulder are flexion from 0 to 180 degrees, abduction from 0 to 180 degrees, and both internal and external rotation from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.

In August 2006 the Veteran underwent a private orthopedic consultation.  He complained of right shoulder pain and the examiner found he had full range of motion but pain with impingement sign and Hawkins maneuver.  Rotator cuff strength was good.

In June 2007 the Veteran was afforded a VA examination.  He reported sometimes having swelling, redness, lack of endurance, fatigability, and dislocation.  He reported he is unable to carry heavy objects.  On range of motion testing, he had flexion and abduction to 180 degrees with pain at 110 degrees flexion and internal and external rotation to 90 degrees with pain at 80 degrees internal rotation.  He did not have additional loss of range of motion on repetitive use testing but did have pain and lack of endurance.

VA treatment records reflect that the Veteran was in physical therapy for his right shoulder, with a November 2010 record at his first assessment showing flexion to 142 degrees, abduction to 150 degrees, external rotation to 90 degrees, and internal rotation to 53 degrees.

A January 2011 VA rehabilitation record notes that the Veteran had abduction to 90 degrees.  A December 2011 record reflects bilateral abduction to 100 degrees active and 110 degrees passive on the right.  A May 2012 record reflects the Veteran's active abduction to 100 degrees and passive abduction to 120 degrees.

In April 2012 the Veteran was afforded another VA examination.  Range of motion testing measured the Veteran's flexion to 130 degrees with pain and abduction to 90 degrees with pain at 85 degrees.  There was no additional loss of range of motion on repetitive use testing, although he had less movement than usual and pain on movement.  The examiner noted the Veteran's shoulder disability limits him from frequent pushing, pulling, and overhead reaching.

Prior to January 2011, the evidence does not show that the Veteran's shoulder disability met the criteria for rating in excess of 10 percent under Diagnostic Code 5201 as testing showed his motion was not limited to at least shoulder level, even taking into consideration pain.  Specifically, the Veteran's flexion was measured to no less than 142 degrees and his abduction to no less than 150 degrees, both well over shoulder level, according to range of motion testing of record.  No other diagnostic code is applicable such that a rating in excess of the 10 percent currently assigned is warranted.

Further, the Board finds that a rating in excess of 20 percent is not warranted since January 2011.  At that time the Veteran was noted to have abduction limited to 90 degrees.  April 2012 testing also showed abduction limited to 90 degrees, further noting pain at 85 degrees.  No higher limitation of motion, including limitation to midway between the side and shoulder level, as required for a 30 percent rating under Diagnostic Code 5201, has been found at any point.

The Board further notes that the Veteran did not show additional functional limitation after repetitive use; thus even with consideration of the DeLuca factors his condition has not more closely approximated the criteria for a rating in excess of 10 percent prior to January 21, 2011or in excess of 20 percent thereafter.

Other diagnostic codes also apply to the shoulder.  However, Diagnostic Code 5200 (ankylosis of the scapulohumeral articulation), Diagnostic Code 5202 (impairment of the humerus), and Diagnostic Code 5203 (impairment of the clavicle or scapula) do not apply in this case as no such disabilities are reflected in the evidence.

As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

	Left Elbow

The Veteran is currently assigned a 10 percent rating prior to April 18, 2012 and a 20 percent rating thereafter for left elbow osteoarthritis under Diagnostic Code 5010-5206.

Under Diagnostic Code 5206, limitation of flexion of the forearm to 100 degrees warrants a 10 percent evaluation; a 20 percent evaluation is for application when flexion is limited to 90 degrees; a 30 percent evaluation is warranted when flexion is limited to 70 degrees; a 40 percent evaluation is warranted when flexion is limited to 55 degrees; and a 50 percent evaluation is warranted when flexion is limited to 45 degrees.  38 C.F.R. § 4.71a.

The Veteran was afforded a VA examination in July 2009.  He reported weakness, stiffness, swelling, redness, giving way, lack of endurance, fatigability, pain, and dislocation in his right elbow.  He reported that during a flare-up he is unable to exercise, including pull-ups and push-ups.  The examiner found weakness and guarding of movement.  On range of motion testing the Veteran showed flexion to 110 degrees, extension to 0 degrees, supination to 65 degrees, and pronation to 60 degrees, with pain at the end of each motion.  He had no additional loss of range of motion on repetitive use testing but did have pain, fatigue, and weakness.

He underwent another VA examination in May 2010.  He reported the same symptoms as on his July 2009 VA examination, as well as locking and tenderness.  On examination, the examiner found the Veteran had painful movement.  Range of motion testing showed flexion to 95 degrees, extension to 0 degrees and supination and pronation to 60 degrees, with pain at the end of each motion and no additional limitation of motion on repetitive use.

The Veteran had another VA examination in April 2012.  Range of motion testing showed the Veteran had flexion to 90 degrees with pain at the end point and extension to 0 degrees.  He had no additional loss of range of motion on repetitive use testing but did have less movement than normal and pain on movement.  The examiner noted the Veteran would be limited from frequent pushing, pulling, crawling, and overhead reaching.

The Board finds that April 18, 2012 is the first date on which the evidence shows the Veteran met the criteria for a 20 percent rating.  Prior to that date, objective range of motion testing showed the Veteran had flexion to at least 95 degrees with no additional loss of range of motion due to pain or repetitive use.  The Board acknowledges that at his May 2010 VA examination the Veteran reported flare-ups of pain, but notes that the Veteran reported the pain occurred only about once a day for five to 10 minutes precipitated by physical activity or stress.  Therefore, the Board finds that even considering the DeLuca factors, the Veteran's condition did not approximate the criteria for a rating in excess of 10 percent prior to April 18, 2012.

As of April 18, 2012, the Board finds that a rating in excess of 20 percent is not warranted.  Under Diagnostic Code 5206 a 30 percent evaluation is warranted when flexion is limited to 70 degrees.  However, on the only range of testing measurement available, from the April 2012 VA examination, the Veteran demonstrated flexion to 90 degrees.  He had no additional loss of motion on repetitive use, and the Board finds that even considering the DeLuca factors, his condition does not more closely approximate the criteria for a higher rating.

Finally, the Veteran's forearm extension was normal on all examinations, therefore the Board finds he is not entitled to a rating under Diagnostic Code 5207 or 5208.  Further, there is no evidence of ankylosis of the elbow, so a rating under Diagnostic Code 5205 is not for application.  Also, his supination and pronation has not been showed to be limited such that a rating under Diagnostic Code 5213 is warranted.

Based on the forgoing, the Board finds that a preponderance of the evidence is against a rating in excess of 10 percent prior to April 18, 2012 and in excess of 20 percent thereafter for left elbow osteoarthritis.  Therefore, the benefit of the doubt doctrine does not apply and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

	Neck

The Veteran is currently assigned a 10 percent rating prior to April 18, 2012 and a 20 percent rating thereafter for spondylosis of the cervical spine under Diagnostic Code 5239.

Under Diagnostic Code 5239, spondylolisthesis or segmental instability is to be evaluated in accordance with VA's General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  The rating formula provides for the assignment of a 10 percent rating when there is forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of the height.

A 20 percent rating is for assignment upon a showing of forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or a combined range of motion not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent rating is for assignment for forward flexion of the cervical spine of 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating may be assigned due to unfavorable ankylosis of the entire spine.

The Veteran was afforded a VA examination in July 2009.  He reported pain, stiffness, fatigue, spasms, decreased motion, and numbness in his cervical spine.  During a flare-up he reported difficulty with prolonged walking and standing and performing arduous physical activities.  On examination, the examiner found no radiating pain on movement, muscle spasm, tenderness, guarding, weakness, or anyklosis.  The Veteran's flexion, extension, and right and left lateral flexion were measured to 30 degrees and his right and left rotation were measured to 40 degrees, with pain at the end of the ranges of motion and no additional loss of motion on repetitive use testing.  The examiner did note pain, fatigue, and weakness after repetitive use.  His gait and spinal contour were normal.

He underwent another VA examination in May 2010.  He reported stiffness, fatigue, spasm, decreased motion, and numbness and tingling in his upper extremities.  He reported pain once a day for several hours brought on by physical activity or stress.  He reported the pain limits his ability to lift and carry.  On examination, the examiner found mild distal cervical kyphosis, painful motion, and mild bilateral trapezius muscle spasm.  There was no intervertebral dis syndrome and the Veteran reported no incapacitating episodes.  On range of motion testing, the Veteran's forward flexion was measured to 40 degrees, his extension to 25 degrees, his right and left lateral flexion to 20 degrees, and his right and left rotation to 50 degrees.  Pain was found at the end of each range of motion.  There was no additional limitation of motion on repetitive use testing.  Sensory, muscle, and reflex examinations were all normal.  His gait was normal.

A June 2010 VA physical therapy note states that the Veteran had full range of motion of his cervical spine and a normal gait.

The Veteran had another VA examination in April 2012.  On range of motion testing, his forward flexion was measured to 20 degrees, extension to 15 degrees, and right and left lateral flexion and rotation to 10 degrees, with pain at the end of each range of motion.  There was no additional loss of range of motion on repetitive use testing, although the Veteran did have less movement than normal and pain on movement.  The examiner found that the Veteran's paravertebral muscles were tender but he had no muscle spasm.  No radiculopathy or intervertebral disc syndrome was noted.  The examiner noted the Veteran was limited from frequent crawling and climbing ladders due to his cervical spine disability.

The Board finds that prior to April 18, 2012 the Veteran is not entitled to a rating in excess of 10 percent.  Although on VA examination in July 2009 the Veteran's forward flexion was measured to 30 degrees, on VA examination in May 2010 it was measured to 40 degrees, and a June 2010 physical therapy note reflects full range of cervical motion.  At both VA examinations pain was noted only at the end of the measured range of motion and no additional loss was found with repetitive use.  To be entitled to a 20 percent rating based on limitation of forward flexion, range of motion must be greater than 15 degrees but not greater than 30 degrees.  Considering all of the evidence, the Board finds that the Veteran's cervical spine disability did not meet those criteria prior to April 18, 2012, even considering the DeLuca factors.  His combined range of motion further was measured to no less than 200 degrees and he was not noted to have muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  The Board acknowledges that while the Veteran was noted to have mild distal cervical kyphosis at his May 2010 VA examination, it was not attributed to muscle spasm or severe guarding, and an abnormal spinal contour has not been noted on any other examination.

The Board further finds the Veteran is not entitled to a rating greater than 20 percent as of April 18, 2012.  A 30 percent rating requires forward flexion of the cervical spine of 15 degrees or less or favorable ankylosis of the entire cervical spine.  At his April 2012 VA examination the Veteran's forward flexion was measured to 20 degrees with no additional reduction due to pain or on repetition or other functional loss such that his condition would more closely approximate the criteria of a higher rating.

The Board also finds the Veteran is not entitled to a higher or additional rating for his neck under any other diagnostic code for any period during the pendency of this appeal.  Back disabilities may also be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, which assigns a 20 percent rating when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months; a 40 percent rating when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months; and a 60 percent rating when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 6 weeks, during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id., Note (1).  The Veteran has not been found to have either intervertebral disc syndrome or incapacitating episodes.

The regulations also provide that in addition to orthopedic considerations, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  In this case, examiners have not found radiculopathy or other neurological abnormalities due to the Veteran's cervical spine disability.

Therefore, the Board finds a preponderance of the evidence is against a higher rating, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

	

	Extraschedular

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's service connected left knee, right shoulder, left elbow, and neck disabilities that would render the schedular criteria inadequate.  The Veteran's symptoms, including pain and loss of range of motion, are contemplated in the rating assigned.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  Moreover, even if it were argued that the schedular rating criteria were inadequate, the Board finds no reason to refer the case to the Compensation and Pension Service to consider whether an extra-schedular rating is warranted.  In this case, there is no evidence of any hospitalization associated with the Veteran's left knee, right shoulder, left elbow, or neck disabilities during the time period on appeal.  In addition, the Board finds the record does not reflect that the Veteran's left knee, right shoulder, left elbow, and neck disabilities markedly interfere with his ability to work.  See 38 C.F.R. § 4.1 (indicating that generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  Although the Veteran has been noted to have some physical limitations, including with frequent pushing, pulling, overhead reaching, kneeling, jumping, walking on uneven terrain, crawling, and climbing ladders, the Board finds those restrictions are contemplated by the ratings assigned.

The manifestations of the Veteran's disabilities are considered by the schedular rating.  Based on the foregoing, the Board finds the schedular evaluations are adequate, and referral is not required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d 1372.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

	Right Elbow

In July 2009 the Veteran underwent a VA examination of his elbows.  The examiner diagnosed early osteoarthritis and a small olecranon spur in the Veteran's right elbow.  The examiner opined that the Veteran's bilateral elbow conditions are most likely related to his military service.  The examiner stated that over time the greater and altered mechanical forces acting on the elbows, especially with intense activities such as boxing and football, have progressed to the Veteran's minimal spurring from the coronoid process of the ulna, suggestive of early osteoarthritis and small olecranon spur.

The Veteran's treating physician at the VA has also opined that the Veteran's post-traumatic arthritis of both elbows is due to sports activities while in service.

As the medical opinion evidence is uncontroverted, the Board finds that the Veteran should be awarded service connection for his right elbow disability.

	Unable to walk properly

In December 2007 the Veteran listed among his medical problems that he is unable to walk properly.  The RO treated the statement as a claim for service connection for a separate disability.

The Board finds that there is no evidence that the Veteran has a separately diagnosed disability manifest as an inability to walk properly.  In fact, at his September 2009 and May 2010 VA examinations the Veteran's gait was noted to be within normal limits.  On his April 2012 VA examination he did not report using any assistive devices for ambulation.  No VA or private treatment records include a diagnosis of a separate disability manifest as an inability to walk properly.

The Veteran's own statements further do not suggest that he has a separately diagnosed condition manifest as an inability to walk properly, but rather that his other claimed disabilities, including arthritis and knee, back, and hip problems, affect his ability to engage in prolonged walking.

Therefore, the Board finds that service connection for an inability to walk properly is not warranted, and that it should be considered whether any difficulty walking is  a symptom of the Veteran's other claimed disabilities.


Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   Notice letters were sent to the Veteran in October 2003 and April 2008, prior to the initial adjudications of the issues on appeal.  The letters informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The April 2008 letter and a March 2006 letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's VA treatment records and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA medical examinations in April 2012.  The examiners, medical professionals, obtained an accurate history,  listened to the Veteran's assertions, and performed the necessary tests.  The examiners provided the Board with sufficient information to rate the Veteran's disability.  Although the Veteran's representative argued in an April 2014 brief that the Veteran should be afforded more contemporaneous examinations, neither the representative nor the Veteran himself has contended that the Veteran's condition has actually worsened since the April 2012 examinations.  A review of the available medical treatment records since that time also does not suggest a worsening.  Therefore, the Board finds that new VA examinations are not required.  The Board further finds that the April 2012 examinations are adequate and contain sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

An initial rating in excess of 10 percent for left knee degenerative joint disease is denied.

An initial rating in excess of 10 percent prior to January 21, 2011 and in excess of 20 percent thereafter for right shoulder degenerative joint disease is denied.

An initial rating in excess of 10 percent prior to April 18, 2012 and in excess of 20 percent thereafter for left elbow osteoarthritis is denied.

An initial rating in excess of 10 percent prior to April 18, 2012 and in excess of 20 percent thereafter for spondylosis of the cervical spine is denied.

Service connection for a right elbow disability is granted.

Service connection for unable to walk properly is denied.


REMAND

A remand is required to ensure that there is a complete record upon which to decide the issues of entitlement to service connection for PTSD, depression, mental/physical stress, sleep apnea/insomnia, kidney problems, back problems, right knee, bilateral hand arthritis, carpal tunnel syndrome, and gouty arthritis and entitlement to an initial compensable rating for bilateral hearing loss, so that the Veteran is afforded every possible consideration.  

The Veteran has asserted that in addition to his active duty service in the Marine Corps, he served in the Air Force Reserves from 1986 to 1994.  In fact, a National Personnel Records Center (NPRC) response indicates that both Marine and Air Force records were identified for the Veteran.  However, only the Veteran's Marine Corps records for the period from 1971 to 1979 have been associated with his file.

Therefore, all appropriate efforts should be made to locate the Veteran's complete service personnel records and service treatment records in accordance with VA Manual, part III, subpart iii, chapter 2, sections A-D, E.30, H.56, and I-K.  See also 38 C.F.R. § 3.159(c)(2).  These efforts shall also include, but are not limited to, (1) submitting all appropriate PIES requests to the NPRC and (2) contacting all appropriate Reserve components under VA Manual, part III, subpart iii, chapter 2, section J. 

The AOJ is advised that these efforts to obtain service records shall continue until the records are obtained, unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile, such as where the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. 
§ 3.159(c)(2).

Importantly, with regard to the Veteran's claim for PTSD, for the first time in March 2010 he offered a description of multiple stressors, including incidents both from active service and his Air Force Reserves duty.  The RO made a formal finding on a lack of information required to corroborate stressors in June 2008 but has not made such a finding or attempted stressor verification since the Veteran's March 2010 statement.  On remand, the AOJ should attempt stressor verification.

The Board further finds that the Veteran should be afforded VA examinations with respect to his claim for service connection for a back disability, right knee disability, bilateral hand arthritis, and gouty arthritis.  

VA has a duty to obtain a medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. §5103A (West 2002); 38 C.F.R. §3.159(c)(4)(2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran has submitted statements from his private physician, Dr. K.M., suggesting that the Veteran's osteoarthritis and gout of his knees, hands, elbows, wrists, and shoulders and degenerative changes in his back "could easily" be the consequence of the Veteran's sports activities in service.  One of the Veteran's VA doctors, Dr. R.J., has also stated, without further explanation of his reasoning, that the Veteran's "post-traumatic arthritis of metacarpo-phalangeal joints of both hands, both wrists, neck, both shoulders, both knees, both elbows, and low back" is due to sports activities in service.  Finally, the Veteran's  private treating rheumatologist has stated that the Veteran's shoulder and knee pain "likely began" in service.  The record does not indicate that any of the doctors had the benefit of reviewing the Veteran's claims file or what they understood the Veteran's service activities to include.

Therefore, the Board finds it is necessary to obtain VA examinations, including an etiology opinion, for the Veteran's claimed back disability, right knee disability, bilateral hand arthritis, and gouty arthritis.  

Finally, with respect to his claim for an increased rating for hearing loss, the Board finds that additional records must be obtained from the VA.  Specifically, a January 2014 letter from the Veteran's treating physician indicates that the Veteran had an audiological examination on August 9, 2013.  The Veteran further submitted a VA treatment record reflecting that an audiological examination was conducted on that date and that the audiogram results are available within the VA medical records computer system.  That record should be obtained and initially considered by the AOJ.

Accordingly, these matters are REMANDED for the following action:

1. Verify the Veteran's periods of ACDUTRA and INACDUTRA in the Air Force Reserves and to obtain his corresponding service personnel and treatment records in accordance with VA Manual, part III, subpart iii, chapter 2, sections A-D, E.30, H.56, and I-K.  See also 38 C.F.R. § 3.159(c)(2) , to include, but not limited to, (1) submitting all appropriate PIES requests to the NPRC and (2) contacting all appropriate Reserve components under VA Manual, part III, subpart iii, chapter 2, section J.

2. Perform all possible actions to corroborate the stressors the Veteran described in his March 2010 letter.  Prepare a formal finding with either the results of the search or an explanation of why corroboration is not possible.

3. Obtain the Veteran's VA treatment records from May 2013 to present, including the August 9, 2013 audiological test results.

4. Arrange for the Veteran to undergo a VA examination to address the following issues.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  

a) Opine as to whether the Veteran has a back disability, right knee disability, bilateral hand arthritis, and gouty arthritis that are at least as likely as not (50 percent or greater probability) related to his service.

b) Opine as to whether the Veteran has a current kidney disability, and if so, whether it is at least as likely as not (50 percent or greater probability) that it is related to his service or secondary to medication he has been prescribed for a service-connected condition.  The examiner should address the March 2009 letter from the Veteran's private treating physician that the Veteran has mild kidney dysfunction and the June 2009 VA treatment note indicating renal insufficiency.

c) After the above development related to the Veteran's claimed PTSD stressors has been completed, arrange for the Veteran to undergo a VA mental health examination with an appropriate examiner to diagnose all acquired psychiatric conditions and provide an opinion as their etiology.

The examiner is requested to provide a diagnosis of any acquired psychiatric disorder found to be present (if any).  For each diagnosed psychiatric disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include consideration of the Veteran's claimed stressors.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


